COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Fitzpatrick, Judges Frank and Clements


SHANNA HARVEY
                                            MEMORANDUM OPINION *
v.   Record No. 0637-03-2                       PER CURIAM
                                              AUGUST 26, 2003
CITY OF RICHMOND
 DEPARTMENT OF SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     Theodore J. Markow, Judge

           (Rhonda L. Earhart; Boulevard Law Offices, on
           brief), for appellant.

           (Sarah M. Denham, Assistant City Attorney, on
           brief), for appellee.

           (Sharon S. England, on brief), Guardian ad
           litem for the minor child.


     Shanna Harvey (mother) appeals a decision of the trial court

terminating her residual parental rights in her daughter, I.H.

(daughter) pursuant to Code § 16.1-283(B)(2), 16.1-283(C)(1) and

16.1-283(C)(2).    On appeal, mother contends the evidence was

insufficient to support the termination.   Upon reviewing the

record and briefs of the parties, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the decision of

the trial court.   See Rule 5A:27.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     On appeal, we view the evidence and all the reasonable

inferences in the light most favorable to the City of Richmond

Department of Social Services (the Department) as the party

prevailing below.    See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                              BACKGROUND

     Daughter was born on June 14, 1999.    On October 11, 1999,

when she was about four months old, daughter first came into the

custody of the Department when she was diagnosed with failure to

thrive because she was not receiving proper nutrition.   On October

18, 1999, daughter was placed back in mother's custody under a

preliminary child protective order, which mandated that mother

cooperate with the Department and maintain medical appointments

for daughter.

     Based on mother's non-compliance with the protective order,

the Department again removed daughter from mother's custody in

February 2000.   Daughter was placed in the care of a foster mother

who reported that daughter was so malnourished she was "almost in

a comatose state" and could not hold up her head.   For the first

several days, the foster mother had to awaken daughter every four

hours to feed her.

     Brinette Jones, a family stabilization worker, worked with

mother from January 2000 until December 2000.   Jones testified

that in January 2000, daughter was seven months old and weighed

only twelve pounds.   Jones stated that daughter's primary need was

                                - 2 -
to be fed every three hours.   Jones gave mother referrals to

programs that would assist her with medical needs, parenting

classes, housing, counseling, and employment.    Jones stated that

mother did not fully cooperate with the housing referrals, and she

missed numerous counseling appointments.   Mother completed a

six-week parenting class.   Mother also missed several of

daughter's medical appointments.

     As a result of the initial poor care daughter received,

daughter has extensive special needs, requiring individualized

attention.   Dr. Josie Castaldi, a clinical child psychologist,

diagnosed daughter with attention deficit hyperactivity disorder,

possible attachment issues, sensory integration issues, and social

interaction difficulties.   She requires constant supervision

because she lacks an age appropriate awareness of danger.

Daughter rocks, hits, and bites herself.   Dr. Castaldi also opined

that daughter is "an ongoing risk for developmental delays, but

she is making progress" while in the care of the foster family.

     Laura Martin, an occupational therapist, worked with daughter

once a week from December 2000 until June 2002.    She stated that

daughter needs constant supervision and a strict sensory program.

Mother attended five of nine scheduled therapy sessions in order

to receive training in the sensory program and to familiarize

herself with daughter's needs and limitations.    Martin testified

that, after attending the sessions, mother did not understand the

program or her daughter's needs despite the fact that Martin had

                               - 3 -
discussed the program with her and provided her with written

materials.   In one session, Martin asked mother to supervise

daughter while mother's other child was also present.   However,

Martin stated that things became "pretty chaotic," daughter

climbed onto shelves, and Martin had to intervene to control

daughter's behavior.

     Hope Fowler is a foster care worker who has worked with the

family the entire time daughter has been in foster care.    She

testified that the first foster care plan had a goal of return to

parent.   Since Fowler has worked with the family, mother has lived

in ten different places and had about seven jobs.   Mother refused

assistance with housing and employment, failed to complete

counseling, and completed one of two parenting programs.    Mother

also finished an anger management class.

     In March 2001, Fowler filed another foster care plan with the

goal of placement with relatives.   However, after considering the

maternal grandmother and three other relatives, she was unable to

find a suitable relative with whom to place daughter.

     A clinical psychologist, Dr. Penny Sprecher, has diagnosed

mother with intermittent explosive disorder and dependent

personality disorder.   Dr. Sprecher stated that these disorders

would make it difficult to parent a special needs child due to the

"unpredictable explosiveness" and "difficulty in making

independent decisions" associated with the disorders.

Dr. Sprecher also testified that mother continues to deny the

                               - 4 -
seriousness of daughter's condition.    At the time of her January

2002 evaluation of mother, Dr. Sprecher opined that it would not

be in daughter's best interests to be returned to mother.

Dr. Sprecher recommended that mother continue in therapy.

However, mother last attended a counseling session in August 2002.

Mother's counselor also testified that mother "was not highly

motivated" to work on parenting issues.    Mother told the counselor

that she had already completed parenting and anger management

classes.

     Since daughter has entered foster care, mother has missed

numerous scheduled visits and was sometimes significantly late for

a visit.   In addition, Fowler testified that she observed mother

interact inappropriately with daughter during the visits, such as

talking on her cell phone for five or ten minutes and slowly

responding to daughter's needs.

     Pamela Taylor, a family service coordinator, was an in-home

service worker for mother from late May 2002 to February 2003.

She offered mother services and information related to employment,

housing, parenting classes, child care for mother's younger child,

and obtaining her GED.   Taylor testified mother often cancelled

employment appointments and was having trouble paying the rent on

her apartment.   Mother did not engage in any of the opportunities

referred to her by Taylor, and, at one point, she blocked Taylor

from calling her telephone number.     Mother also cancelled at least

ten of twenty scheduled appointments with Taylor.    When daughter

                               - 5 -
visited mother at her home, mother provided no structure or

activities for daughter and simply allowed her to "run around" the

apartment.   Taylor also testified that mother's home was "in

complete disarray" with empty beer bottles and trash scattered

around.   Taylor opined that mother is not currently in a position

to parent daughter and she will not be in the foreseeable future.

     The guardian ad litem for daughter recommended that it was in

the best interests of daughter to terminate mother's parental

rights, stating that mother did not have the ability to overcome

her deficits and that she lacks the skills necessary to handle

daughter.

     In April 2002, Fowler filed a foster care plan with the goal

of adoption.   The juvenile and domestic relations district court

approved the plan and terminated mother's parental rights.    Mother

appealed that decision to the trial court.   The trial court found

by clear and convincing evidence that it was in daughter's best

interests to terminate mother's parental rights and that the

Department had met its burden pursuant to Code § 16.1-283(B)(2),

16.1-283(C)(1) and 16.1-283(C)(2).

                              ANALYSIS

     "Code § 16.1-283 embodies the statutory scheme for the

termination of residual parental rights in this Commonwealth."

Lecky v. Reed, 20 Va. App. 306, 311, 456 S.E.2d 538, 540 (1995).

     Pursuant to Code § 16.1-283(B), one of the subsections

under which the trial court terminated mother's parental rights,

                               - 6 -
the residual parental rights to a child who has been found by

the court to be abused and neglected and placed in foster care

may be terminated if the court finds, based upon clear and

convincing evidence, that it is in the best interests of the

child and that:

                 1. The neglect or abuse suffered by
            such child presented a serious and
            substantial threat to his life, health or
            development; and

                 2. It is not reasonably likely that the
            conditions which resulted in such neglect or
            abuse can be substantially corrected or
            eliminated so as to allow the child's safe
            return to his parent or parents within a
            reasonable period of time.

       Clear and convincing evidence is "'that measure or degree of

proof which will produce in the mind of the trier of facts a firm

belief or conviction as to the allegations sought to be

established.'"    Martin v. Pittsylvania County Dep't of Soc.

Servs., 3 Va. App. 15, 21, 348 S.E.2d 13, 16 (1986) (citation

omitted).

       The evidence showed that the Department removed daughter

from mother's custody twice before daughter was seven months

old.    At the age of seven months, daughter weighed only twelve

pounds and was practically in a coma because she was

malnourished and lacked appropriate medical care.     Manifestly,

such circumstances presented a serious risk to daughter's health

and safety.




                                - 7 -
        Daughter continues to suffer from several disorders as a

result of her inferior initial care, and the evidence showed

that mother lacks the skills necessary to address the special

needs and constant attention daughter requires.    One expert

opined that mother was in denial concerning the reality of

daughter's condition.    Moreover, despite numerous services and

referrals offered to mother related to housing, employment, and

counseling, mother had not improved the family's living

conditions, and the evidence supported a finding that it was not

reasonably likely that the conditions resulting in the neglect

would be substantially corrected so as to allow daughter's safe

return to mother.

        Code § 16.1-283(C)(1) provides that parental rights may be

terminated if the court finds, based upon clear and convincing

evidence, that it is in the best interests of the child and

that:

                  The parent or parents have, without
             good cause, failed to maintain continuing
             contact with and to provide or substantially
             plan for the future of the child for a
             period of six months after the child's
             placement in foster care notwithstanding the
             reasonable and appropriate efforts of
             social, medical, mental health or other
             rehabilitative agencies to communicate with
             the parent or parents and to strengthen the
             parent-child relationship.

        The evidence showed that mother did not consistently visit

daughter and was often one-half hour late for the one-hour

visits.    Mother sometimes spoke on the telephone during her

                                 - 8 -
visitation time, and she failed to plan any activities when

daughter visited mother at her residence.   At one point, mother

blocked the in-home service worker from calling her home

telephone number, preventing the worker from scheduling any

visits with daughter.   Mother would also cancel visits at the

last minute and fail to return telephone calls.

     In addition, mother failed to demonstrate that she

substantially planned for daughter's future, notwithstanding the

reasonable efforts of the Department.   Although the Department

informed mother of her obligations under the foster care plan

and offered her numerous services, including in-home services,

she failed to complete most of her obligations, despite the

passage of three years since daughter was placed in foster care.

"The Department is not required 'to force its services upon an

unwilling or disinterested parent.'"    Logan v. Fairfax County

Dep't of Human Dev., 13 Va. App. 123, 130, 409 S.E.2d 460,

463-64 (1991).

     Code § 16.1-283(C)(2) requires proof, by clear and convincing

evidence, that (1) the termination is in the best interests of the

child, (2) "reasonable and appropriate" services have been offered

to help the parent "substantially remedy the conditions which led

to or required continuation of the child's foster care placement,"

and (3) despite those services, the parent has failed, "without

good cause," to remedy those conditions.



                               - 9 -
     The evidence established that the Department had worked with

mother for over three years, offered her numerous services to help

her find adequate housing and regular employment and offered her

other educational services and referrals.    Therefore, the

Department made "reasonable and appropriate efforts" to help

mother remedy the conditions which both "led to" and "required

continuation of" daughter's foster care placement in 1999.

Nonetheless, mother failed to make reasonable progress toward

eliminating the conditions which led to daughter's foster care

placement.   For example, mother refused some of the Department's

recommended services and she only partially complied with other

programs.    She has been unable to integrate the skills necessary

to properly care for daughter.    In addition, daughter, who has

highly specialized needs, is making progress while she is in

foster care, and she is attending structured and specialized

programs that address her needs.    Furthermore, at the time of the

trial court's hearing, daughter was three and one-half years old

and she had been in foster care for three years.   "It is clearly

not in the bests interests of a child to spend a lengthy period of

time waiting to find out when, or even if, a parent will be

capable of resuming his responsibilities."    Kaywood v. Halifax

County Dep't of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492,

495 (1990) (citation omitted).

     Moreover, the record shows that the Department considered and

investigated placing daughter with a relative.   However, for

                                 - 10 -
various reasons, the Department was unable to locate a suitable

relative or situation.

     The evidence in this case supports the trial court's

findings.   Thus, we cannot say that the trial court's findings

that the conditions of Code § 16.1-283(B)(2), 16.1-283(C)(1) and

16.1-283(C)(2) have been established was plainly wrong or without

evidence to support it.   Accordingly, we summarily affirm the

decision of the trial court.

                                                         Affirmed.




                               - 11 -